203 F.2d 219
92 U.S.App.D.C. 212
TERRY,v.STEVENS.
No. 11474.
United States Court of AppealsDistrict of Columbia Circuit.
Argued Feb. 10, 1953.Decided April 16, 1953.

Mr. Keith L. Seegmiller, Washington, D.C., for appellant.
Mr. William E. Kirk, Jr., Asst. U.S. Atty., Washington D.C., at the time of argument, with whom Messrs. Charles M. Irelan, U.S. Atty., and William R. Glendon, Asst. U.S. Atty., Washington, D.C., were on the brief, for appellee.
Mr. Joseph M. Howard, Asst. U.S. Atty., Washington, D.C., at the time brief was filed, also entered an appearance for appellee.
[92 U.S.App.D.C. 213] Before CLARK, WILBUR K. MILLER and PROCTOR, Circuit Judges.
PER CURIAM.


1
This appeal is from a summary judgment for the defendant (appellee) in an action whereby Miss Terry (appellant) sought an order (1) declaring removal from her civil service position to be invalid and (2) restoring her to said position.  She complains that proceedings resulting in her removal violated the Act of August 24, 1912, c. 389, Sec. 6, 37 Stat. 555, as amended June 10, 1948, c. 447, Sec. 6(a), 62 Stat. 354, 5 U.S.C.A. § 652, and U.S. Civil Service Commission Commission Regulations Sec. 9.102, 5 C.F.R. § 9.102 (1949 ed.), for failure to charge a removable cause and for insufficiency and uncertainty in the proceedings in form and substance to meet requirements of the law.


2
Examination of the record of the removal proceedings leads us to agree with the trial judge that there was substantial compliance with the applicable law.  Accordingly the judgment is


3
Affirmed.